934 F.2d 318Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Timothy E. FINLEY, Plaintiff-Appellant,v.STATE OF SOUTH CAROLINA, Defendant-Appellee.
No. 90-6622.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 13, 1990.Decided June 4, 1991.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Falcon B. Hawkins, Chief District Judge.  (CA-90-11-M)
Timothy E. Finley, appellant pro se.
Kurt Tavernier, Assistant City Solicitor, Greenville, S.C., for appellee.
D.S.C.
AFFIRMED.
Before SPROUSE and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Timothy E. Finley appeals from the district court's order denying his petition for removal to federal court of his prosecution under South Carolina law.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Finley v. South Carolina, CA-90-11-M (D.S.C. July 10, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.